Per Curiam.
The evidence, when considered in the light most favorable to the State, was sufficient to warrant submission to the jury and to support the verdict and judgment. Indeed, this is not challenged by defendant. Defendant assigns as error (1) certain rulings, questions and remarks of the presiding judge during the taking of evidence, and (2) certain portions of the court’s instructions to the jury. Each of defendant’s assignments has received careful consideration. However, none discloses prejudicial error and particular discussion thereof is deemed unnecessary. Hence, defendant’s assignments are overruled.
No error.